DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on April 7, 2021, for application number 17/224,294. Claims 1-23 have been considered. Claims 1 and 16 are independent claims.
This action is made Non-Final.

Claim Objections
Claim 23 objected to because of the following informalities:  Regarding claim 23, line 2 recites “\\to”, it contains unnecessary a couple of backslashes, and it may be a typo of “to”. Appropriate correction is required.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Lewis et al. (US Patent Application Publication US 20200175268 A1), referred to as Lewis herein.
Nedivi (US Patent Application Publication US 20200160740 A1), referred to as Nedivi herein.
Peng et al. (US Patent No. US 11,010,436 B1), referred to as Peng herein.
Lagi et al. (US Patent Application Publication US 20200065857 A1), referred to as Lagi herein.
Grace et al. (US Patent Application Publication US 20180189292 A1), referred to as Grace herein.
Glennon et al. (US Patent No. US 11,265,610 B2), referred to as Glennon herein.
Lawrenson et al. (US Patent Application Publication US 20170186331 A1), referred to as Lawrenson herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10-11, 13-14, 16-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis.

independent claim 1, Lewis discloses “A method, performed by one or more processing devices, for the … generation or editing of educational or training materials (Lewis, at ¶ [0009], a text editor application designed to make the creation of research papers, scientific articles.) whose content is based on predetermined parameters about one or more of an intended audience for the materials, purpose of the materials, technical constraints and schedule for preparing the material (id. at ¶ [0003], discloses technical constraints using a PDF format and purpose of the educational materials.), the method comprising the steps of:
a. extracting from a pre-existing source extracts of information that corresponds to the predetermined parameters (Examiner notes that meaning of the terminology used in “a pre-existing source” is extremely broad, it could be any file or information in a database or a repository. In addition, output of “extracting … extracts of information” has to be interpreted under BRI since the expression itself is very broad. id. at ¶ [0013], extract relevant information from a PDF file.); 
b. dividing or splitting the extracted information into two or more blocks of information based on the predetermined parameters (id. at ¶ [0019], segmenting the document to identify specific regions of the PDF file.); 
c. summarizing each block's information using the steps of machine reading the block's information (Examiner notes that there is no definition of the “machine reading” in the original specification. Examiner interprets the “machine reading the block’s information” as reading text or characters of the information as described at ¶ [0038] of the original specification. Lewis describes substantially similar capability with  and then either selecting the most relevant information based on the predetermined parameters or generating additional information based on the predetermined parameters, to create summarized blocks of information (Examiner notes that “to create summarized blocks of information” has been written as intended use. id. at ¶ [0012], use a trained model to extract relevant information out of a selected file.); 
d. generating keywords, key phrases and/or confidence scores, for each block based on the summarized blocks of information (id. at ¶ [0019], identify and annotate specific regions of the PDF file containing key information, such as the title of the document or the authors.); 
e. searching for and retrieving from one or both of the pre-existing source and a second pre-existing source, using the keywords, key phrases and/or confidence scores, one or more of written content, images, audio clips, video clips and other electronic content that correspond to and are relevant to the predetermined parameters (Examiner notes that without distinguishing the pre-existing source and a second pre-existing source, these two sources are interpreted as generally describing multiple sources. id. at ¶¶ [0009] and [0032]-[0034], Lewis describes searching of existing databases for additional files containing relevant information and collaborative writing between a plurality of users by entering textual input and/or particular references cited by the user, then derive search data from the textual input and/or particular references, and then search at least one established database for additional files and/or references containing said search data.); and 
f. assembling the retrieved written content, images, audio clips, video clips and/or other electronic content to create the educational or training materials (id. at ¶ [0065], the user may select those documents the user wishes to include in the text editor application. Subsequently, a citation for the document will be formed.).” Lewis discloses in the detailed description, all the steps could be done automatically, except for the assembling step. 
However, Lewis further teaches automatically assessing such files and developing appropriate information, such as citation and/or reference information by an automatic searching feature (id. at ¶ [0007]-[0008]), and further teaches automatically find relevant documents and form citations thereof (id. at ¶¶ [0011] and [0049]).
The court found "it would have been obvious to one of ordinary skill in the art to use the threshold signal produced in the USSR device to actuate a cutoff switch to render the inverter inoperative as taught by Kammiller." Id. at 1403, 7 USPQ2d at 1502. The known technique of assembling the retrieved electronic content to create the educational materials performed by one or more processing devices would have predictably resulted in automatically find relevant documents and form citations thereof. Therefore, it would have been within the skill of the ordinary artisan to automatically assemble the electronic content to create the educational materials because it would effectively assist inexperienced authors in an effective and accurate manner (Lewis, at ¶ [0006]).
Independent claim 16 is directed towards a system equivalent to a method found in claim 1, and is therefore similarly rejected.
claim 3, Lewis teaches all the limitation of independent claim 1. Lewis further teaches “wherein the pre-existing source comprises one or more of existing course materials, content available via an intranet, content available via the internet, content saved in a digital library, and content available via other electronic databases or repositories (Lewis, at ¶ [0003], teaches research paper or scientific articles on the internet.).”
Regarding claim 4, Lewis teaches all the limitation of independent claim 1. Lewis further teaches “wherein the pre-existing source comprises electronic files selected from the group consisting of electronic text, Uniform Resource Locators (URL), electronic documents in PDF, DOC, XLS, PPT or similar formats, media files such as images, video clips and audio clips, training material packages such as TinCan and Sharable Content Object Reference Model (SCORM), and mixtures thereof (Lewis, at ¶ [0003], teaches most common format for scholarly articles is PDF, and there exists a vast amount of research on the Internet locked inside PDF format.).”
Regarding claim 5, Lewis teaches all the limitation of independent claim 1 and its dependent claim 4. Lewis further teaches “wherein the electronic files are electronic documents (Lewis, at ¶¶ [0003]-[0004], teaches the PDF file is document, as the scientific literature and scholarly publications are sort of documents.).”
Regarding claim 7, Lewis teaches all the limitation of independent claim 1. Lewis further teaches “wherein the step of summarizing each block's information comprises using a summarization algorithm wherein an abstractive summarization block is used that is based on an encoder-decoder sequence to sequence neural network architecture (Lewis, at ¶ [0009], teaches extracting and 
Regarding claim 10, Lewis teaches all the limitation of independent claim 1. Lewis further teaches “wherein the second pre-existing source comprises one or more of existing course materials, content available via an intranet, content available via the internet, and content available via other electronic databases or repositories (Lewis, at ¶ [0050], teaches inputting documents from the internet, web pages, and documents uploaded from the user.).”
Regarding claim 11, Lewis teaches all the limitation of independent claim 1. Lewis further teaches “further including the step of uploading the educational or training materials to a learning management system (Lewis, at ¶ [0049], teaches uploading documents by the user, whereas the documents include the research papers, scientific articles, or scholarly articles as described at ¶ [0006].).”
Regarding claim 13, Lewis teaches all the limitation of independent claim 1. Lewis further teaches “comprising the further steps of determining, prior to the extracting step, the electronic format of the information in the pre-existing source and either validating the information if the information is in a compatible format or discarding the information if the information is not in the compatible format 
Regarding claim 14, Lewis teaches all the limitation of independent claim 1 and its dependent claim 13. Lewis further teaches “wherein the compatible format comprises one or more of text, PDF, DOC, DOCX, XLS, PPT, JPEG, TIFF, BMP, MPEG, MP4, AVI, MOV, MP3, WAV, FLAC, TinCan and SCORM (Lewis, at ¶ [0057], teaches a raw format comprise an annotated image where each contiguous text block is outlined, or otherwise identified with, a distinct color, comprises a PNG file or any other like image file which may be more efficiently processed to determine the appropriate output.).”
Claim 17 is directed towards a system equivalent to a method found in claims 3 and 10, and is therefore similarly rejected.
Claim 18 is directed towards a system equivalent to a method found in claim 4, and is therefore similarly rejected.
Regarding claim 23, Lewis teaches all the limitation of independent claim 1. Lewis further teaches “wherein the extracting step comprises:
a. converting the pre-existing source, or a page of the pre-existing source, \\to an image (Lewis, at ¶ [0014]-[0019], teaches parsing and extraction of the PDF files, and then focusing on the image of the file.); 
b. analyzing each image to identify one or more key regions of the image based on the content of the image (id. at ¶ [0019], focus is on the location of the ; 
c. labelling each key region with a label based on the content of the key region, wherein the label includes one or more of title, subtitle, paragraph, footer, header, image, caption, table, table of contents, list or reference (id. at ¶¶ [0019]-[0020], teaches the spatial layout processing techniques comprising at least semantic segmentation to annotate specific regions of a PDF file containing key information, such as the title of the document, the semantic segmentation refers to a process linking each pixel in an image to a class label.); and - 20 – 
d. converting the content of each key region to machine-encoded text (id. at ¶ [0021], teaches semantic segmentation techniques are used to identify specific areas of a PDF file containing key information, such as the title or authors. Such specific areas, herein referred to as “text blocks,” then be classified and annotated with a separate tag.).”

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Nedivi.
Regarding claim 2, Lewis teaches all the limitation of independent claim 1. However, Lewis does not explicitly teach “wherein the educational or training materials are for use in an e-learning course.”
Nedivi is in the same field of a learning system and method that integrates live online learning and self-paced learning within a digital learning platform (Nedivi, at ¶ id. at ¶ [0022]).
Accordingly, it would have been obvious to one of ordinary skill in the art to have combine Lewis’ method with the educational or training materials are for use in e-learning course as taught by Nedivi because it would provide the learner with higher levels of interest and involvement during learning activities (Nedivi, at ¶ [0004]).

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Peng.
Regarding claim 6, Lewis teaches all the limitation of independent claim 1. However, Lewis does not explicitly teach “wherein the extracting step comprises an additional step selected from the group consisting of converting speech files to text files, converting images of typed, handwritten or printed text into machine-encoded text using optical character recognition, converting electronic files to machine-encoded text using a document reader system, or a mixture thereof.”
Peng is in the same field of presenting one or more content suggestions to the first user, wherein each content suggestion comprises one of the selected recommended content objects (Peng, at Abstract) that if the user input is based on an audio modality, the system process it using an audio speech recognition module to convert the user input into text, and if the user input is based on an image or video id. at column 11, lines 40-51).
Accordingly, it would have been obvious to one of ordinary skill in the art to have combine Lewis’ method with the extracting step comprises converting speech to text or converting an image or video into text as taught by Peng because the system may generate a response for the user regarding the information or services by using natural-language generation (Peng, at column 11, lines 15-18).
Claim 19 is directed towards a system equivalent to a method found in claim 6, and is therefore similarly rejected.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Grace.
Regarding claim 8, Lewis teaches all the limitation of independent claim 1 and its dependent claim 7. However, Lewis does not explicitly teach “wherein the output of the summarization algorithm is one summary for each input paragraph.”
Grace is in the same field of text-based information retrieval computer systems (Grace, at ¶ [0002]) that the doc copy snippet generation algorithm applies sentence compression techniques to one or more lexical elements (e.g., phrases, sentences, or paragraphs) of the document's contents to produce a compressed lexical element (e.g., a sentence) that summarizes the original lexical elements (id. at ¶ [0114]).
Accordingly, it would have been obvious to one of ordinary skill in the art to have combine Lewis’ method with the output of the summarization algorithm is one summary for each paragraph as taught by Grace because it would be presented in the user 
Claim 20 is directed towards a system equivalent to a method found in claims 7 and 8, and is therefore similarly rejected.

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Lagi.
Regarding claim 9, Lewis teaches all the limitation of independent claim 1. Lewis further teaches “further comprising the step of generating enriched content from the retrieved one or more of written content, images, audio clips, video clips and other electronic content, and then assembling the enriched content to create the educational or training materials (Lewis, at ¶ [0003], teaches the purpose of the invention is for automated processing systems disposed to semantically enrich documents with information in support of relevant tasks, such as management of collections and assessment of the quality of output, which is information relevant to a citation of the research paper or scientific article.).” However, Lewis does not explicitly teach “ … using a generative machine learning model, …”.
Lagi is in the same field of content development platform uses a range of automated processes to extract and analyze existing online content of an enterprise, parse and analyze the content, and develop a cluster of additional content that is highly relevant to the enterprise (Lagi, at ¶ [0065]) that generating sequences of three to ten id. at ¶ [0145]).
Accordingly, it would have been obvious to one of ordinary skill in the art to have combine Lewis’ method with generate enriched written content using a generative machine learning model as taught by Lagi because it would lead a likelihood of a successful outcome with respect to the message (Lagi, at ¶ [0146]).
Claim 21 is directed towards a system equivalent to a method found in claims 9, 10 and 13, and is therefore similarly rejected.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Lawrenson.
Regarding claim 12, Lewis teaches all the limitation of independent claim 1. Lewis further teaches “wherein the educational or training materials are used by students, (Lewis, at ¶ [0006], teaches the scientific articles, journal, or papers are used by students.) ” However, Lewis does not explicitly teach “… and the pre-determined parameters include feedback about the materials obtained from one or more of the students.” 
Lawrenson is in the same field of automatic adaptation of learning to users (Lawrenson, at ¶ [0002]) that search parameters entered by users include feedback pertaining to the user's current level of understanding indicating that the user is experiencing difficulties in understanding the considered subject material (id. at ¶ [0112]-[0113]), wherein the user is student (id. at ¶¶ [0115] and [0125]). 
.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Glennon.
Regarding claim 15, Lewis teaches all the limitation of independent claim 1. However, Lewis does not explicitly teach “wherein the retrieved written content, images, audio clips, video clips and/or other electronic content comprises an array of sentences associated with corresponding images, audio clips, video clips and/or other electronic content.”
Glennon is in the same field of method and apparatus for an adaptive search user interface displaying educational video (Glennon, at Abstract and at ¶ [0139]) that retrieved search results comprises text describes the content available may be shown on the right area of the screen (id. at ¶ [0139]).
 Accordingly, it would have been obvious to one of ordinary skill in the art to have combine Lewis’ method with the retrieved content comprises sentences associated with corresponding video content as taught by Glennon because it allows more information to be shown without changing screens (Glennon, at ¶ [0065]).
Claim 22 is directed towards a system equivalent to a method found in claim 15, and is therefore similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/           Supervisory Patent Examiner, Art Unit 2144